UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1961



SAKIMA IBAN SALIH EL BEY, a/k/a Francis Marion
Savall,

                                              Plaintiff - Appellant,

          versus


ROBERT W. DAVIS, Trial Officer; TIM CECIL,
Police Officer; JEFF MEEKS, Police Officer;
MAYOR OF LANCASTER; GEORGE BUSH, President of
the United States of America; MARK SANFORD,
State of South Carolina Governor,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Sol Blatt, Jr., Senior District
Judge. (0:05-cv-03461-SB)


Submitted: December 21, 2006              Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sakima Iban Salih El Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sakima   Iban   Salih   El    Bey   (“Appellant”)   appeals   the

district court’s order denying relief in his pro se civil action

alleging denial of various rights and privileges.             The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).          The magistrate judge recommended

that relief be denied and advised Appellant that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Appellant failed to timely object to the

magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.          Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Appellant has waived appellate review by failing

to timely file specific objections after receiving proper notice.*

Accordingly, we affirm the judgment of the district court.




     *
      We note that the district court considered the merits of
Appellant’s objections even though they were late.        Even if
Appellant’s late objections did not waive appellate review, we
agree with the court’s conclusion that Appellant’s objections were
meritless and largely incoherent.

                                  - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -